DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
 	The newly added claims 16 and 17 have been renumbered as claims 17 and 18, respectively, in accordance with 37 CFR 1.126.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18, recites the limitation "said digital 3D representation" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Rather such claim language does appear in the other substantially similar independent method claim.  However such recitation of a 3D representation in the context of computing as “digital” is superfluous as of course a 3D representation in the context of the claims is digital. Regardless, in the interest of compact prosecution, the Examiner will interpret the claim as if it recites “generating a digital 3D representation” in line 2 of the claim which would render the claims definite in that regard.  Note that claims 11 and 12 are also rejected on the same basis for carrying through such deficiencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-18, 5-6, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boggs et al1 (“Boggs”).
Regarding claim 18, as rendered definite as explained above, Boggs teaches a method for interfacing with a three-dimensional (3D) space comprising (note such interfacing with a 3D space is considered to be defined by the below steps as addressed below where the 3D representation of a location is a 3D space which has been modeled and any interaction with this as below is then a method for interfacing with a 3D space through this model):
 	generating a digital 3D representation of a location (see Boggs, paragraphs 084-0089 teaching "3-D rendering module 120 is configured to render a 3-D virtual model or digital representation of the structure utilizing the structural information associated with the structure that is stored in the database module 105" and teaching that "[a]ny suitable system or method can be used by the 3-D rendering module 120 to create, generate or otherwise render the 3-D virtual model of the structure" where each component of a building such as "walls, windows, doors, corridors, ceilings or roofing, rooms or other enclosures, furniture, and the like" may be reconstructed where "individual 3-D virtual component models can be created for each feature or asset of the structure" and "individual 3-D virtual component models can then be combined by the 3-D rendering module 120 to create the entire 3-D virtual model of the structure and any and all 3-D views of the exterior and interior layout of the structure" which "can be integrated by the 3-D rendering module 120 to generate a geo-positioned, three-dimensional digital representation of the structure, also referred to as the 3-D virtual structure model" which "can comprise any suitable 3-D representation of the given components and/or structure, from simple wire-frame models to more complex and detailed photo-realistic representations (e.g., illustrating textures of materials and the like), depending upon the needs of the users, the intended use of the system 100, and other like factors") from one or more camera images of said location (see Boggs, paragraphs 0084-0089 where the above 3D representation may be generated from “[p]hoto modeling solutions that allow for the creation of solid 3-D geometries from photographs” based on known “[p]erspectival science” such that the “photo-realistic representations" are generated from one or more camera images of said location “from photographs” and “can also be used to generate the 3-D virtual component models and 3-D virtual structure model" such that "photographs" are images obtained from a camera and thus the 3D model is based on images from a camera given that if "a field of view is known and one dimension within the photograph is accurate, then all geometric dimensions can be related to that dimension and, therefore, the entire environment can be extrapolated" and when using "a photographic camera, the focal length setting determines the field of view" and such a "photo modeling solution can also be used to capture the image of materials and surfaces of real world objects"; note also paragraph 0089 teaches “graphics solutions can also be used to adjust the visual accuracy of real world materials and finishes” and “resulting corrected material images can form the basis of visual material maps that can then be applied to the 3-D virtual component models and/or the 3-D virtual structure model” meaning that not only are the images captured used to generated the 3D representation but such images are actually seen by users through such texture mapping of the captured “corrected material images” to the models), wherein said location is an interior of a structure (see Boggs, paragraphs 0084-0089 teaching as above that “individual 3-D virtual component models can then be combined by the 3-D rendering module 120 to create the entire 3-D virtual model of the structure and any and all 3-D views of the exterior and interior layout of the structure”);
obtaining data representing a geographic position of said location (see Boggs, paragraphs 0084-0089 teaching “a 3D representation of a location which is tied to GPS positioning is generated from images captured by a camera as is well known to do where " Global Positioning System (GPS) solution can be used to identify a specific digital point in a 3-D virtual component model or the 3-D virtual structure model as being precisely positioned as a unique instance on Earth" and "can also be used to mark the specific period of time that that 3-D virtual component model or 3-D virtual structure model is located in such position" and these "tools, techniques, and solutions described above can be used to generate models or other structures or data that can then be used by the 3-D rendering module 120 to generate the 3-D virtual component models that can be integrated or otherwise assembled to render the geo-positioned 3-D virtual model of the structure” and as in paragraphs 0107-0108, a geographic position of the location is also obtained in the tracking of users to update their position, for monitoring by another, in a structure such that "the locations of and information associated with any and all objects situated in, on or around the structure, including people or other personnel located at the structure" and "the movements of individuals in and around the structure can be updated, tracked and monitored" by "relaying GPS coordinates from each person to the situational awareness module 110 (via the communication module 115), the 3-D rendering module 120 can update the attributes of each “object” (i.e., person) with the new coordinates to effectively track the movements of each or any person at the scene");
running on a computing device a digital location interface platform configured to allow a user to access said digital 3D representation of said location (see Boggs, paragraphs 0107-0108 as above teaching tracking of users to update their position, for monitoring by another, in a structure such that "the locations of and information associated with any and all objects situated in, on or around the structure, including people or other personnel located at the structure" and "the movements of individuals in and around the structure can be updated, tracked and monitored" by "relaying GPS coordinates from each person to the situational awareness module 110 (via the communication module 115), the 3-D rendering module 120 can update the attributes of each “object” (i.e., person) with the new coordinates to effectively track the movements of each or any person at the scene" such that this runs on the computing device running such modules allowing the user to access a representation of the location such as for tracking users within a building where this device and the components can be seen as in figures 5-6 and as detailed therein );
obtaining data representing a geographic position of a positioning device (see Boggs, paragraphs 0107-0108, as above teaching tracking of users to update their position, for monitoring by another, in a structure such that "the locations of and information associated with any and all objects situated in, on or around the structure, including people or other personnel located at the structure" and "the movements of individuals in and around the structure can be updated, tracked and monitored" by "relaying GPS coordinates from each person to the situational awareness module 110 (via the communication module 115), the 3-D rendering module 120 can update the attributes of each “object” (i.e., person) with the new coordinates to effectively track the movements of each or any person at the scene" such that this is obtaining of data representing a geographic position of a positioning device such as the GPS device relaying the coordinates of a user being tracked);
associating said positioning device with an individual within said location (see Boggs, paragraphs 0107-0108 as above teaching tracking of individuals such as using “GPS coordinates from each person” to update their position, for monitoring by another, in a structure such that "the locations of and information associated with any and all objects situated in, on or around the structure, including people or other personnel located at the structure" and "the movements of individuals in and around the structure can be updated, tracked and monitored" by "relaying GPS coordinates from each person to the situational awareness module 110 (via the communication module 115), the 3-D rendering module 120 can update the attributes of each “object” (i.e., person) with the new coordinates to effectively track the movements of each or any person at the scene" such that each individual and their GPS relaying device is associated within said location allowing the tracking); and 
causing said geographic position of said positioning device to be indicated to said user through said digital location interface platform when said geographic positon of said positioning device is located within said location thereby allowing for monitoring of said individual by said user (see Boggs, paragraphs 0107-0108 teaching as above “tracking of individuals such as using “GPS coordinates from each person” to update their position, for monitoring by another, in a structure such that "the locations of and information associated with any and all objects situated in, on or around the structure, including people or other personnel located at the structure" and "the movements of individuals in and around the structure can be updated, tracked and monitored" by "relaying GPS coordinates from each person to the situational awareness module 110 (via the communication module 115), the 3-D rendering module 120 can update the attributes of each “object” (i.e., person) with the new coordinates to effectively track the movements of each or any person at the scene" and specifically the “3-D rendering module 120 can be configured to render in the 3-D virtual model the locations of and information associated with any and all objects situated in, on or around the structure, including people or other personnel located at the structure” allowing the tracking above to be accomplished as each positioning device is indicated to the user through the 3D virtual model allowing monitoring of any such individual through being “tracked and monitored” ).
Regarding claim 11, Boggs teaches all that is required as applied to claim 15 above and further teaches wherein said digital 3D representation of said location comprises at least one digital image of said location (note that “digital image” is extremely broad as an image is broadly some visual representation of something with “digital” simply specifying that the visual representation must be digital in some manner, where an image may be for example, without limitation, a photograph, a frame of a movie, a frame of a 3D rendering etc,; see Boggs, paragraph 0089 teaches “graphics solutions can also be used to adjust the visual accuracy of real world materials and finishes” and “resulting corrected material images can form the basis of visual material maps that can then be applied to the 3-D virtual component models and/or the 3-D virtual structure model” meaning that not only are the images captured used to generated the 3D representation but such images are actually seen by users through such texture mapping of the captured “corrected material images” to the models; furthermore see paragraph 0139 teaching that a user may be presented with images of the interior of the location such as “a video 1420 of the route 1405 can be displayed to the user, visually taking the user through the entire route 1405 from starting point 1410 to end point 1415, e.g., as a streaming video or a series of still pictures of the interior of the structure along the route 1405” ).
Regarding claim 12, Boggs teaches all that is required as applied to claim 5 above and further teaches object data representing a property of an object located within location (see Boggs, paragraphs 0084-0089 where as above object data representing a property of an object within location is generated and stored in order to be interacted with through viewing for example as “once the 3-D virtual component models for each of the structure's features or assets have been generated, the separate 3-D virtual component models can be integrated by the 3-D rendering module 120 to generate a geo-positioned, three-dimensional digital representation of the structure, also referred to as the 3-D virtual structure model” where such features are created as different object types with different obje4ct data representing each object with different shape and color and texture properties as the “3-D virtual component models and the 3-D virtual structure model can comprise any suitable 3-D representation of the given components and/or structure, from simple wire-frame models to more complex and detailed photo-realistic representations (e.g., illustrating textures of materials and the like), depending upon the needs of the users, the intended use of the system 100, and other like factors”), and wherein said digital location interface platform is further configured to allow a user to access said object data through interaction with said digital 3D representation of said location (see Boggs, paragraphs 0084-0089, where the user is able to access all objects and interact with such objects through viewing and navigation of the object data as in paragraph 0104 where “the 3-D rendering module 120 can create appropriate graphical overlays to integrate or superimpose the situational awareness information into or on the 3-D virtual model of the structure” and as in paragraphs 0113-0116 there are number examples of interaction with the model to access object data such as through viewing the model and interacting with the GUI controls as “GUI module 125 is further configured to receive instructions from the user for navigating the 3-D virtual model to examiner the structure and the situational awareness information associated with the structure”).
Regarding claims 17, 5 and 6, the instant claims are directed toward a “system for interfacing with a (three-dimensional) 3D modelled space” where the functions performed by elements of the system correspond to the functions performed by similar elements in the method of claims 18, 11 and 12, respectively and where the teachings of Boggs teach such a system as in figures 5-6 to carry out the techniques including the basic high level components of a data store which stores the data which is retrieved.  In light of this, the limitations of claims 17, 5, and 6 correspond to the limitations of claims 18, 11, and 12, respectively; thus they are rejected on the same grounds as claims 18, 11, and 12, respectively.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-18, 5-6 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613     


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20080062167